Citation Nr: 1760739	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-00 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for hypertension.

2. Entitlement to service connection for hypertension, to include premature atrial contractions. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1980

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The December 1987 rating decision, which denied service connection for hypertension, became final. 

2. The evidence since December 1987 relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1987 rating decision denying service connection for hypertension became final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen service connection for hypertension.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

 New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105 (2012).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

The Veteran is seeking to reopen service connection for hypertension.  The claim was previously denied in a final December 1987 rating decision due to the lack of evidence showing a ratable disability and a nexus between the disability and the Veteran's active service. 

Since the December 1987 rating decision, the Veteran has submitted private medical records showing the Veteran has a diagnosis of hypertension and highlighted service treatment records (STRs) showing some elevated blood pressure.  The Board finds this evidence is new, as it has not been part of the record before, and material, as it relates to a factor in possibly substantiating the claim.  Therefore, the evidence is to be considered new and material, and the claim is reopened. 

ORDER

New and material evidence having been received, the appeal to reopen service connection for hypertension is granted.  


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim. 

The Veteran is claiming service connection for hypertension, to include his premature atrial contractions.  As an initial matter, the record shows the Veteran has been diagnosed with hypertension and hyperlipidemia.  Further, the Veteran has submitted STRs that show elevated blood pressure readings, including "high blood pressure" being checked in his January 1980 separation examination.  

Additionally, the Board finds the Veteran has not been provided a VA examination since November 1987 (although an opinion was requested).  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (2017).  Scheduling an examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the Veteran has been diagnosed with hypertension and hyperlipidemia.  Further, the Veteran has shown readings of elevated blood pressure within his STRs.  Therefore, because there is an indication that the Veteran's hypertension may be connected to active duty, coupled with the lack of medical evidence providing a proper opinion as to the nexus of the conditions, and the Veteran not receiving a VA examination in thirty years, the Board finds that the Veteran should be provided a VA examination to determine the current state of the Veteran's disabilities and whether they are related to active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's hypertension claim.

2. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination(s) to determine the etiology of any current hypertension disability.  The record and a copy of this Remand must be made available to the examiner.  

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension had its onset during, or is otherwise related to, his active duty service.  The examiner should address the Veteran's statements (including his January 2015 VA Form 9 attachment), the high blood pressure readings from October 1976 and January 1980 in his STRs, his marked high blood pressure on his January 1980 separation examination, and the onset of current symptomatology.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.  A clearly-stated explanation for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  Thereafter, readjudicate the issue on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


